But the Court,
(Thurston, J.,
absent,) refused.
Mr. Bradley, for the plaintiff, contended that the plaintiff may recover as much of the property as he proves title to; and that the jury should in their verdict specify the property to which the plaintiff has made title, and the value thereof, and of the goods replevied, and assess the plaintiff’s damages. Rogers v. Arnold, 12 Wendell, 30; 2 Evans, Harris, 342, No. 152, and No. 153, for the form of the verdict.
The jury found the following verdict: “We do say that the property in the declaration mentioned was taken by the defend-' ant; and we further say that, as to the goods and chattels in the declaration mentioned, except one cane-seat rocking chair, two sets of castors, one work-stand, one side table, two foot-stools, *463and tray and snuffers, the property in them was in the plaintiff, as she hath alleged, and the value of the said goods and chattels is $413.75, and we assess her damages by occasion of the premises to the sum of ten dollars; and we further say the property of the said cane-seat rocking chair, two sets of castors, one work-stand, one side table, two foot-stools, and tray and snuffers, was not in the said plaintiff as she hath alleged, and the value of the same is seventeen dollars and fifty cents.”